Exhibit 10.1

Inovio Pharmaceuticals, Inc.

KRW4,700,000,000 1.00% Convertible Bonds due 2024

Registration Rights Agreement

December 26, 2019

Each of the Holders listed on Schedule A hereto

Ladies and Gentlemen:

Inovio Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to you, its 1.00% Convertible Bonds due 2024 (the “Bonds”), in
the amounts and upon the terms set forth in the Subscription Agreement by and
between the Company and the purchasers named therein, dated as of December 26,
2019 (the “Subscription Agreement”), relating to the offer and sale of the Bonds
(the “Offering”). In certain circumstances, the Bonds will be convertible into
shares of common stock, par value $0.001 per share, of the Company (the “Common
Stock”) or Korea Depository Receipts (“KDRs”) representing Common Stock if, on
the relevant conversion date, the Company has KDRs listed on the KOSDAQ Market
of the Korea Exchange (“KOSDAQ”), in each case, in accordance with the terms of
the Bonds and the Subscription Agreement. To induce you to enter into the
Subscription Agreement and to satisfy your obligations thereunder, you and your
Affiliates that are holders of the Bonds from time to time will have the benefit
of this registration rights agreement (this “Agreement”) whereby the Company
agrees with you for your benefit and the benefit of your Affiliates that are
holders from time to time of the Bonds (each a “Holder” and, collectively, the
“Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Subscription Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Bonds” shall have the meaning set forth in the preamble hereto.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

“Closing Date” shall mean December 31, 2019, the first date of original issuance
of the Bonds.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.



--------------------------------------------------------------------------------

“Holder” shall have the meaning set forth in the preamble hereto.

“KDRs” shall have the meaning set forth in the preamble hereto.

“KOSDAQ” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the shares
of Common Stock registered under the Shelf Registration Statement and that still
constitute Registrable Securities.

“Material Event” shall have the meaning set forth in Section 3(c)(v) hereof.

“Bond” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached hereto as Annex A.

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.

“Offering” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Subscription Agreement” shall have the meaning set forth in the preamble
hereto.

“Registrable Securities” shall mean (a) shares of Common Stock initially
issuable upon conversion of the Bonds sold to the Holders pursuant to the
Subscription Agreement and (b) any shares of Common Stock issued or issuable
with respect to any shares described in subsection (a) above by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other reorganization or other similar
event with respect to the Common Stock (it being understood that, for purposes
of this Agreement, a Holder shall be deemed to be a holder of Registrable
Securities whenever such Holder has the right to then acquire or obtain from the
Company any Registrable Securities, whether or not such acquisition has actually
been effected), in each case, other than those that (i) become eligible for sale
pursuant to Rule 144 (or any successor rule or regulation thereto that may be
adopted by the Commission) without volume or manner-of-sale restrictions and
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144(c)(1), as set forth in a written
opinion letter to such effect, addressed, delivered and reasonably acceptable to
the applicable transfer agent and the holders of such securities, (ii) ceased to
be outstanding, whether as a result of repurchase, cancellation, exchange or
otherwise, or (iii) been sold to the public pursuant to Rule 144 under the Act.
For the avoidance of doubt, Registrable Securities shall not include KDRs
initially issuable upon conversion of the Bonds.

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Subscription Agreement” shall have the meaning set forth in the preamble
hereto.



--------------------------------------------------------------------------------

“underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.

2. Shelf Registration. (a) The Company shall file with the Commission a Shelf
Registration Statement as soon as practicable following the date hereof and in
any event on or prior to the six-month anniversary of the Closing Date,
providing for the registration of, and the sale on a continuous or delayed basis
by the Holders of, all of the Registrable Securities, from time to time in
accordance with the methods of distribution elected by such Holders, pursuant to
Rule 415 under the Act or any similar rule that may be adopted by the
Commission.

(b) The Company shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective under the Act within
one year after the Closing Date.

(c) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
until the earlier of (i) the 120th calendar day immediately following the
maturity date of the Bonds or (ii) the date upon which there are no longer
outstanding any Bonds.

(d) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e) The Company shall notify Holders of the anticipated effective date of the
Shelf Registration Statement as promptly as reasonably practicable. Each Holder
of Registrable Securities agrees to deliver a Notice and Questionnaire and such
other information as the Company may reasonably request in writing, if any, to
the Company at least ten Business Days prior to the anticipated effective date
of the Shelf Registration Statement as notified to Holders. Each Holder agree to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any the Shelf
Registration Statement contains or would contain an untrue statement of a
material fact regarding such Holder. If a Holder does not timely complete and
deliver a Notice and Questionnaire or provide the other information the Company
may reasonably request in writing, that Holder will not be named as a selling
securityholder in the Prospectus and will not be permitted to sell its
Registrable Securities under the Shelf Registration Statement. From and after
the effective date of the Shelf Registration Statement, the Company shall, as
promptly as is practicable after the date a Notice and Questionnaire is
delivered, and in any event within 20 Business Days after such date, (i) if
required by applicable law, use its commercially reasonable efforts to file with
the Commission a post-effective amendment to the Shelf Registration Statement or
prepare and, if permitted or required by applicable law, file a supplement to
the related Prospectus or an amendment or supplement to any document
incorporated therein by reference or file any other required document so that
the Holder delivering such Notice and Questionnaire is named as a selling
securityholder in the Shelf Registration Statement and the related Prospectus,
and so that such Holder is permitted to deliver such Prospectus to purchasers of
the Registrable Securities in accordance with applicable law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; provided that the Company shall not be required to file more
than one post-effective amendment in any 120-day period in accordance with this
Section 2(e)(i); (ii) provide such Holder, upon request, copies of any documents
filed pursuant to Section 2(e)(i) hereof; and (iii) notify such Holder as
promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed or the filing of any supplement to the related
Prospectus, pursuant to Section 2(e)(i) hereof; provided that if such Notice and
Questionnaire is delivered during a Deferral Period, the Company shall so inform
the Holder delivering such Notice and Questionnaire and shall take the actions
set forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral
Period in accordance with Section 3(i) hereof. Notwithstanding anything
contained herein to the contrary, the Company shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in the
Shelf Registration Statement or related Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to the provisions of this
Section 2(e) (whether or not such Holder was a Notice Holder at the effective
date of the Shelf Registration Statement) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(e).



--------------------------------------------------------------------------------

3. Registration Procedures. The following provisions shall apply in connection
with the Shelf Registration Statement.

(a) The Company shall:

(i) furnish to counsel for the Notice Holders (as appointed in accordance with
Section 4), not less than five Business Days prior to the filing thereof with
the Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein and shall use its commercially reasonable efforts to reflect in each
such document, when so filed with the Commission, such comments as the Holders
reasonably propose within three (3) Business Days of the delivery of such copies
to counsel for the Notice Holders; and

(ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

(b) The Company shall ensure that:

(i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and

(ii) the Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) The Company shall, as promptly as reasonably practicable, advise the Notice
Holders:

(i) when the Shelf Registration Statement and any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission (but not the nature or details regarding
such request) for any amendment or supplement to the Shelf Registration
Statement or the Prospectus or for additional information (other than any such
request relating to a review of the Company’s Exchange Act filings);

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose or any other lapse in the
effectiveness of the Shelf Registration Statement during the Shelf Registration
Period;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event (a “Material Event”) that requires any change
in the Shelf Registration Statement or the Prospectus so that, as of such date,
they (A) do not contain any untrue statement of a material fact and (B) do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading; provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement,
amendment to the Shelf Registration Statement to update the Prospectus or a Form
8-K or other appropriate Exchange Act report that is incorporated by reference
into the Shelf Registration Statement, which, in either case, contains the
requisite information with respect to such Material Event that results in such
Shelf Registration Statement or Prospectus, as the case may be, no longer
containing any untrue statement of material fact or omitting to state a material
fact required to be stated therein or necessary to make the statements contained
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.

(d) The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof. The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Stock in accordance with the terms
and conditions of this Agreement.

(e) Upon request, the Company shall furnish to each Notice Holder, without
charge, an electronic copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(excluding exhibits incorporated by reference therein); provided, however, that
the Company shall have no obligation to deliver to Notice Holders a copy of any
amendment publicly available on the Company’s website or in the Commission’s
EDGAR database.

(f) During the Shelf Registration Period, the Company shall promptly deliver to
each Holder, and any sales or placement agents or underwriters acting on their
behalf, without charge, as many copies of the Prospectus (including the
preliminary Prospectus, if any) included in the Shelf Registration Statement and
any amendment or supplement thereto as any such person may reasonably request.
Subject to the restrictions in this Agreement, the Company consents to the use
of the Prospectus or any amendment or supplement thereto by each of the
foregoing in connection with the offering and sale of the Common Stock.



--------------------------------------------------------------------------------

(g) Prior to any offering of Common Stock pursuant to the Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to register
or qualify, or cooperate with the Notice Holders and their counsel in connection
with the registration or qualification of the Common Stock for sale under the
laws of such jurisdictions as any Notice Holder shall reasonably request and
shall maintain such qualification in effect so long as required, and
(ii) cooperate with the Holders in connection with any filings required to be
made with FINRA; provided that in no event shall the Company be obligated to
qualify to do business or as a dealer of securities in any jurisdiction where it
is not then so qualified or to take any action that would subject it to taxation
or service of process in suits, other than those arising out of the Offering or
any offering pursuant to the Shelf Registration Statement, in any jurisdiction
where it is not then so subject.

(h) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company shall promptly (or within the time period provided for by
Section 3(i) hereof, if applicable) prepare a post-effective amendment to the
Shelf Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document to remedy the basis for any
suspension of the Shelf Registration Statement and so that, as thereafter
delivered to Holders of Common Stock registered thereunder, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(i) Upon the occurrence or existence of any pending corporate development,
public filing with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon receipt of any such notice, each Notice Holder
agrees to hold such notice in confidence and not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(h) hereof, or until it is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The period during which the availability of the Shelf
Registration Statement and any Prospectus is suspended pursuant to this
Section 3(i) (the “Deferral Period”) shall not exceed 45 days in any 90-day
period or 90 days in any 360-day period; provided that, if the event triggering
the Deferral Period relates to a proposed or pending material business
transaction, the disclosure of which the board of directors of the Company
determines in good faith would be reasonably likely to impede the ability to
consummate the transaction, or would otherwise be seriously detrimental to the
Company and its subsidiaries taken a whole, the Company may extend the Deferral
Period from 45 days to 60 days in any 90-day period or from 90 days to 120 days
in any 360-day period.

(j) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) of, and Rule 158 under, the
Act as soon as practicable after the effective date of the Shelf Registration
Statement and in any event no later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Shelf Registration Statement.

(k) The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within ten Business Days after
receiving such request.

(l) Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested by the Majority Holders, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Registrable
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain customary indemnification provisions and
procedures.

(m) Subject to Section 6 hereof, the Company shall:

(i) make reasonably available during business hours for inspection by the
Holders of Common Stock to be registered thereunder, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
underwriter all relevant financial and other records and pertinent corporate
documents of the Company and its subsidiaries;

(ii) cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;



--------------------------------------------------------------------------------

(iii) make such representations and warranties to the Holders of Common Stock
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Subscription Agreement;

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Shelf Registration Statement), addressed
to each selling Holder of Common Stock registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(i) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company;

provided, however, that with respect to clauses (i) and (ii) of this paragraph
(m), such persons shall first agree with the Company that any information that
is reasonably designated by the Company as confidential at the time of delivery
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement and satisfying “due
diligence” obligations under the Act and such person shall not engage in trading
any securities of the Company until such material non-public information becomes
properly publicly available, unless (w) disclosure of such information is
required by court or administrative order or is necessary to respond to
inquiries of regulatory authorities, (x) disclosure of such information is
required by law, including any disclosure requirements pursuant to federal
securities laws in connection with the filing of any Shelf Registration
Statement or the use of any Prospectus or prospectus supplement referred to in
this Agreement upon a customary opinion of counsel for such persons delivered
and reasonably satisfactory to the Company, (y) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, or (z) such information becomes
available to any such person from a source (other than the Company, its
Affiliates, officers, employees, accountants, agents and counsel) and such
source is not bound by a confidentiality agreement; and provided further, that
the actions set forth in clauses (iii) through (vi) of this paragraph (m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

(n) In the event that any Broker-Dealer shall underwrite any Common Stock or
participate in a public offering (within the meaning of the rules of FINRA) as a
member of an underwriting syndicate or selling group, whether as a Holder of
such Common Stock or as an underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Company shall assist such
Broker-Dealer in complying with the applicable rules and regulations of FINRA.

(o) The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the offer and sale of the
Registrable Securities covered by the Shelf Registration Statement.

4. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3
hereof.

5. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder of Common Stock covered by the Shelf Registration
Statement, the directors, officers, employees, Affiliates and agents of each
such Holder and each person who controls any such Holder within the meaning of
either the Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Act, the Exchange Act or other federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Shelf Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the party claiming indemnification specifically for inclusion therein.
This indemnity agreement shall be in addition to any liability that the Company
may otherwise have to the indemnified party.



--------------------------------------------------------------------------------

The Company also agrees to indemnify as provided in this Section 5(a) or
contribute as provided in Section 5(d) hereof to Losses of each underwriter, if
any, of Common Stock registered under the Shelf Registration Statement, its
directors, officers, employees, Affiliates or agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the selling Holders provided in this paragraph (a) and shall,
if requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 3(l) hereof.

(b) Each Holder of securities covered by the Shelf Registration Statement
severally and not jointly agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Shelf Registration
Statement and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
in such Notice Holder’s Notice and Questionnaire and shall be in addition to any
liability that any such Notice Holder may otherwise have to the Company.

(c) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. The indemnifying party will not be
responsible for the fees and expenses of more than one firm or counsel per
jurisdiction for all indemnified persons. An indemnifying party will not,
without the prior written consent of the indemnified party, settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified party is
an actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability arising out of such claim, action, suit or proceeding.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Offering and the Shelf Registration Statement which
resulted in such Losses; provided, however, that in no case shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the securities purchased by such underwriter under
the Shelf Registration Statement which resulted in such Losses. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the indemnifying party and the indemnified party shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Offering (before deducting expenses). Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Shelf



--------------------------------------------------------------------------------

Registration Statement which resulted in such Losses. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information provided by the indemnifying party,
on the one hand, or by the indemnified party, on the other hand, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The parties agree that
it would not be just and equitable if contribution were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, each officer of the Company who shall have signed the Shelf
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

(e) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

6. Underwritten Registrations. (a) In no event will the method of distribution
of Registrable Securities take the form of an underwritten offering without the
prior written consent of the Company.

(b) If any shares of Common Stock covered by the Shelf Registration Statement
are to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Company, subject to the prior written consent of the Majority
Holders, which consent shall not be unreasonably withheld.

(c) No person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such person (i) agrees to sell such person’s
shares of Common Stock on the basis reasonably provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

8. No Inconsistent Agreements. The Company has not entered into, and agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the registration rights granted to the Holders herein.

9. Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall use its commercially reasonable efforts to file
the reports required to be filed by it under Rule 144(c) and Rule 144A(d)(4)
under the Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the written request of any Holder of
Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A under the Act (including,
without limitation, the requirements of Rule 144(c) and Rule 144A(d)(4) under
the Act). Upon the written request of any Holder of Registrable Securities, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements. Notwithstanding the foregoing, nothing in this
Section 9 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.

10. Listing. So long as any Registrable Securities are outstanding, the Company
shall use its commercially reasonable efforts to maintain the approval of the
Common Stock for listing on the Nasdaq Global Select Market or such other
exchange or trading market as the Common Stock is then listed or, if the Company
has Korea Depository Receipts representing Common Stock listed on the KOSDAQ,
the Company shall use its commercially reasonable efforts to maintain the
approval of the Korea Depository Receipts for listing on the KOSDAQ.

11. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders.



--------------------------------------------------------------------------------

12. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to the Holders, at the addresses set forth in Schedule A hereto; and

(b) if to the Company, at:

Inovio Pharmaceuticals, Inc.

660 W. Germantown Pike, Suite 110

Plymouth Meeting, Pennsylvania 19462

Attention: Legal Department

Facsimile: 261-440-4242

Telephone: 267-440-4200

All such notices and communications shall be deemed to have been duly given when
received.

The Company by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

Notwithstanding the foregoing, notices given to Holders (i) holding Bonds in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

13. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein or in the Subscription Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by them of the provisions of this Agreement and hereby agree to waive in
any action for specific performance the defense that a remedy at law would be
adequate.

14. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company thereto,
subsequent Holders of Registrable Securities, and the indemnified persons
referred to in Section 5 hereof. The Company hereby agrees to extend the
benefits of this Agreement to any Holder of Registrable Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

18. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19. Common Stock Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of Common Stock is required hereunder, Common
Stock held by the Company shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and between
you and the Company.

 

Very truly yours, INOVIO PHARMACEUTICALS, INC. By:  

/s/ J. Joseph Kim, Ph.D.

  Name: J. Joseph Kim, Ph.D.   Title: President and Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

INVESTOR: For and on behalf of The Overseas Growth Fund I By: Lakebridge Equity
Partners, LLC its General Partner By:  

/s/ Preston Chang

Name: Preston Chang Title: CEO

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTOR: For and on behalf of The Overseas Growth Fund I By: Acuon Capital
Corporation its General Partner By:  

/s/ Lee Jung Mu

Name: Lee Jung Mu Title: CEO

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF HOLDERS

 

The Overseas Growth Fund I   Address:   1102-2, 527, Gangnam-daero, Seocho-gu,
Seoul, Korea   KRW4,700,000,000   Attention:   Mr. Kim, Jiwon     Telephone No.:
      Facsimile No.:       E-Mail:    



--------------------------------------------------------------------------------

ANNEX A

Inovio Pharmaceuticals, Inc.

Notice and Questionnaire

The undersigned beneficial owner of common stock, $0.001 par value per share of
Inovio Pharmaceuticals, Inc. (the “Company”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of December 26, 2019 (the “Registration Rights Agreement”),
among the Company and the Holders named therein. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below. All capitalized terms used and not otherwise defined herein will
have the meanings ascribed thereto in the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

1.

Name.

 

   (a)    Full Legal Name of Selling Securityholder           

 

        (b)    Full Legal Name of Registered Holder (if not the same as
(a) above) through which Registrable Securities Listed in Item 3 below are held:
     

 

        (c)    Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):      

 

    

 

2.

Address for Notices to Selling Securityholder:

 

           Name:                                   
                                         
                                         
                                         
                                                       
  Address:                                   
                                         
                                         
                                         
                                                   
                                                                               
                                         
                                         
                                                                 
  Telephone:                                  
                                         
                                         
                                         
                                                
  Fax:                                   
                                         
                                         
                                         
                                                          
  Contact Person:                                 
                                         
                                         
                                                                                



--------------------------------------------------------------------------------

3.

Beneficial Ownership of Registrable Securities:

 

 

(a)   Type and Amount of Registrable Securities Beneficially Owned:

                                                
                                         
                                         
                                         
                                                         
                                                                                
                                         
                                         
                                                         
                                                                                
                                         
                                         
                                                       

 

4.

Broker-Dealer Status:

 

 

(a)   Are you a broker-dealer?

        

Yes  ☐        No  ☐

   

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

   

(b) Are you an affiliate of a broker-dealer?

   

Yes  ☐        No  ☐

   

(c)   If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

   

Yes  ☐        No  ☐

   

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

 

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

         Except as set forth below in this Item 5, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.          Type and Amount of Other
Securities Beneficially Owned by the Selling Securityholder:    
                                                                               
                                         
                                         
                                                 
                                                                               
                                         
                                         
                                               

 

6.

Relationships with the Company:

 

          Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% of
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.          State any
exceptions here:                                          
                                         
                                         
                                         
                                                     
                                                                               
                                         
                                         
                                                   



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Shelf Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Shelf Registration
Statement and the related prospectus.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                               

 

Beneficial Owner:                                               

 

By:  

 

  Name:   Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Inovio Pharmaceuticals, Inc.

660 W. Germantown Pike, Suite 110

Plymouth Meeting, Pennsylvania 19462

Attention: Legal Department

Facsimile: 261-440-4242

Telephone: 267-440-4200